 



Exhibit 10.4

Rockford Corporation
2005 Stock Option Plan

1.   Purpose.

The Rockford Corporation 2005 Stock Option Plan is intended to assist in
attracting and retaining employees and directors and to motivate such
individuals to use their best efforts on behalf of the Corporation.

2.   Definitions.

The following terms have the following meanings:

  2.1   “1933 Act” means the Federal Securities Act of 1933 and applicable state
securities laws.     2.2   “1934 Act” means the Securities Exchange Act of 1934.
    2.3   “Board” means the Board of Directors of Rockford Corporation.     2.4
  “Code” means the Internal Revenue Code of 1986.     2.5   “Committee” means
the Compensation Committee of the Board of Directors of Rockford Corporation.  
  2.6   “Corporation” means Rockford Corporation and any Subsidiary.     2.7  
“Fair Market Value” means, as applied to a specific date, the closing price for
the Stock on such date as reported on the principal stock exchange upon which
the Corporation’s Stock is listed (currently, the Nasdaq Stock Market — National
Market System (“NASDAQ”); or, if the stock is not listed, then the mean between
the most recent bid and asked prices of any other recognized trading market or
if no stock was traded on the relevant date, on the next preceding day on which
the Stock was so traded. If no such market exists, then the Committee shall
determine in good faith the fair market value of the Stock.     2.8   “Grant
Date” means the date on which an Option is granted as specified by the
Committee, contingent on the Optionee executing a Stock Option Agreement in form
satisfactory to the Committee.     2.9   “Incentive Option” means an Option
eligible for tax treatment as an incentive option under Section 422 of the Code.
    2.10   “Non-Qualified Option” means an Option that is not eligible for tax
treatment as an incentive option under Section 422 of the Code.

 



--------------------------------------------------------------------------------



 



  2.11   “Option” means an option to purchase Stock granted under this Plan.    
2.12   “Optionee” means an employee or director to whom an Option has been
granted under the Plan.     2.13   “Plan” means the Rockford Corporation 2005
Stock Option Plan, the terms and conditions of which are covered in this
instrument.     2.14   “Stock” means the common stock of the Corporation.    
2.15   “Stock Option Agreement” means a written agreement entered into between
the Corporation and the Optionee that provides for the price and terms of an
Option.     2.16   “Subsidiary” means any corporation of which the majority of
the outstanding capital stock is owned, directly or indirectly, by the
Corporation and which meets the definition of a subsidiary corporation as set
forth in Section 424(f) of the Code, at the time of the granting of the Option.
    2.17   “Ten Percent Shareholder” means an individual who owns more than 10%
of the total combined voting power of all classes of stock of the Corporation.

3.   Administration.

  3.1   The Plan shall be administered by the Compensation Committee of the
Board, which Committee shall satisfy the requirements for “outside directors” as
set forth in section 162 (m) of the Code and “non-employee directors” as set
forth in rule 16b-3 of the 1934 Act. Without limiting the powers of the
Committee, the Committee shall have the power to determine the times during
which any Option shall be exercisable, the events upon which any Option shall
terminate, the amounts, if any, payable to beneficiaries of an Optionee upon the
death of such Optionee, the exercisability of any Option on the sale of all, or
substantially all, of the assets of the Corporation, or a merger where the
Corporation is not the surviving corporation (other than a merger that is only a
change in form), and other terms of exercise. No member of the Committee shall
be eligible to vote on the grant of Options to him or her. All decisions and
determinations of the Committee in administering the Plan shall be final.    
3.2   If changes are made to the Code that make it advisable, in the Committee’s
sole discretion, to change the character of Options for income tax purposes, the
Committee may change the character of Options and may impose on Options any
conditions deemed necessary or appropriate to comply with the Code requirements.
However, except as otherwise provided herein, the Committee may not change the
character or terms of an outstanding Option without the Optionee’s consent.

-2-



--------------------------------------------------------------------------------



 



  3.3   The Committee, subject to the provisions of the Plan, shall make
determinations regarding:

  (a)   The employees or directors who shall receive Options, the times when
such Options shall be granted, the time limits within which Options may be
exercised (subject to the provisions of this Plan), the number of shares subject
to each Option, and the terms and provisions of Stock Option Agreements (which
need not be identical);     (b)   Interpretation of Plan provisions;     (c)  
Rules and regulations relating to the Plan;     (d)   Stock Option Agreements
under the Plan; and     (e)   Other determinations advisable for the proper
administration of the Plan.

4.   Tax and Other Characteristics of Options.

  4.1   Options granted pursuant to the Plan may be designated, but need not be
designated, as Incentive Options. The Stock Option Agreement shall provide
whether an Option is an Incentive Option or a Non-Qualified Option. In the case
of Incentive Options, the aggregate fair market value of the Stock (at the time
the Option is granted) for Options that are exercisable for the first time by an
Optionee during any calendar year (under all stock option plans of the
Corporation) shall not exceed $100,000. Non-employee directors of the
Corporation shall not be eligible for the grant of Incentive Options.     4.2  
At all times during the period beginning on the date of grant of the Incentive
Option and ending on the day three months before the date of exercise of an
Incentive Option, the Optionee must be an Employee of the Corporation or a
Subsidiary. Such 3-month period shall be extended to twelve (12) months if
employment ends due to a total disability. If the Optionee terminates employment
due to death or dies within the allowable period specified in the Option
Agreement for exercise after termination of employment, the Option may be
exercised (to the extent the Optionee was entitled to exercise the Option on the
date of death) by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, or by a person designed to
exercise the Option upon the Optionee’s death, but only within a period ending
upon the earlier of (i) 90 days after the date of death or (ii) the expiration
of the term of the Option set forth in the Option Agreement. Additional
limitations may be imposed by the terms of the Option Agreement.

5.   Stock Subject to the Plan.

-3-



--------------------------------------------------------------------------------



 



  5.1   Subject to adjustments under Section 11, the aggregate number of shares
of Stock that may be issued on the exercise of Options (either as Incentive
Options, Non-Qualified Options, or a combination) shall not exceed 500,000. Such
Stock may be authorized but unissued shares or treasury shares, as the Committee
determines.     5.2   If an Option expires or is terminated, the shares of Stock
allocated for issuance under such Option may be allocated to a new Option under
the Plan.

6.   Eligibility.

All individuals who are officers, directors, advisory directors or employees of
the Corporation or a Subsidiary, including employees who are officers or
directors, shall be eligible for selection by the Committee to receive Options
under the Plan. Only officers and employees of the Corporation or a Subsidiary
may receive Incentive Options under the Plan.

7.   Option Exercise Price and Payment of Withholding Taxes.

The Committee shall determine the price at which shares of Stock may be
purchased on the exercise of any Option at the time an Option is granted. The
price shall not be less than 100% of the fair market value of the Stock at the
Grant Date, but if the Corporation desires to grant an Incentive Option to a Ten
Percent Shareholder, the price at which shares may be purchased under such
Option shall not be less than 110% of the fair market value of the Stock at the
Grant Date. Also, any eligible individual shall pay to the Corporation (or make
arrangements for such payment) any applicable federal and state income and
withholding taxes the Corporation determines are payable on the spread between
the fair market value of the Stock at the date of exercise and the Option price.

8.   Term and Vesting of Options.

  8.1   The Committee shall determine the term of each Option at the Grant Date.
In no case, however, shall the term of any Option exceed ten years from the
Grant Date, or five years in the case of a grant of an Incentive Option to a Ten
Percent Shareholder.     8.2   Unless otherwise specified by the Committee in
the Option Agreement, 25% of the Options granted to an individual will be
exercisable immediately on the Grant Date, with another 25% becoming exercisable
on each of the first, second, and third anniversary of the Grant Date.
Notwithstanding the previous sentence, and unless otherwise specified by the
Committee in the Option Agreement, Options will be 100% exercisable when the
Optionee attains age 65. These provisions are subject to the other terms and
conditions of the Option Agreement (including the termination date of the
Options).

-4-



--------------------------------------------------------------------------------



 



  8.3   Unless specifically stated otherwise in the Option Agreement, all
outstanding Options will become vested and exercisable immediately upon a Change
of Control of the Corporation. For this purpose, “Change of Control” shall be
deemed to have occurred if, after the Effective Date (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing twenty-five percent
(25%) or more of the combined voting power of the Corporation’s then outstanding
securities, (ii) upon the first purchase of the Corporation’s Stock pursuant to
a tender or exchange offer (other than a tender or exchange offer made by the
Corporation) or (iii) directors who are not “continuing directors” become a
majority of the Board of Directors. A “continuing director” is a director who
(a) is a director on the date of adoption of this plan, (b) is nominated to
become a director by the Nominating Committee of the corporation and is
recommended by a majority of the continuing directors, or (c) has served as a
director for 24 months.     8.4   If, in connection with any merger,
consolidation, sale or transfer by the Corporation of substantially all its
assets, any Option is not to be assumed by the surviving corporation or the
purchaser, then the Committee, in its sole discretion, may advance the date on
which such Option or any portion of such Option not then exercisable, may be
exercised.

9.   Payment on Exercise of Options.

The price of an exercised Option and any taxes required to be paid by the
Optionee on exercise of such Option shall be paid:

  (a)   In cash; or     (b)   At the discretion of the Committee, through the
delivery of Stock with a fair market value equal to the exercise price and
withholding taxes, if any; or     (c)   At the discretion of the Committee,
through a combination of (a) and (b).

10.   Non-Transferability of Options.

  10.1   Except as provided in 10.2, below, Options shall not be transferable by
the Optionee, but if an Optionee dies, his or her personal representative may
exercise an Option within 90 days of the date of the Optionee’s death (if the
Option is otherwise exercisable), subject to Section 4.2.     10.2   Options may
be transferable pursuant to a valid decree of divorce, provided, however, that
any Incentive Options required to be so transferred shall cease to be Incentive
Options and become Non-Qualified Options.

-5-



--------------------------------------------------------------------------------



 



11.   Adjustments.

If the Corporation:

  (a)   declares a dividend or makes a distribution on its Stock payable in
Stock or securities convertible into Stock; or     (b)   recapitalizes through a
split-up of the outstanding shares of Stock into a greater number or a
combination of the outstanding Stock into a lesser number; or     (c)   issues,
by reclassification of its Stock, any share of Stock, or     (d)   reorganizes,
merges, consolidates, splits-up, combines, or exchanges shares or engages in any
similar transaction to those described in this Section 11 with respect to the
Stock,

the Committee shall make appropriate and equitable adjustments in the number and
kind of             shares subject to outstanding Options under the Plan. Any
other adjustments to the Options shall be within the sole discretion of the
Committee, and if required, shall in all events comply with Section 409A of the
Code so as not to create a modification of the Option. If the adjustment would
produce fractional shares with respect to any unexercised Option, the Committee
may adjust appropriately the number of shares covered by the Option to eliminate
the fractional shares. The price of any shares subject to an outstanding Option
shall be adjusted so there will be no change in the aggregate purchase price
payable upon the exercise of the Option, and such price may be changed at the
Committee’s discretion, to avoid any substantial dilution or enlargement of the
rights granted or available to Optionees under the Plan or to shareholders of
the Corporation; provided that any such adjustment will comply with Section 409A
of the Code, if required, so as not to create a modification of the Option.

12.   Additional Restrictions.

Notwithstanding any other provisions of the Plan, any Stock Option Agreement may
contain such additional or more restrictive provisions as the Committee deems
advisable and consistent with the Plan.

13.   Registration.

The Plan, the Stock to be issued pursuant to the exercise of Options, or the
Options granted under the Plan, may be registered under the Act.

14.   Effective Date of Plan.

The Plan shall become effective as of November 1, 2005 and shall remain in
effect for ten years from its effective date, unless the Board terminates it
earlier. No Incentive

-6-



--------------------------------------------------------------------------------



 



Options may be issued under the Plan unless the stockholders of the Corporation
approve the Plan within one year from the date the Plan is adopted by the
Corporation.

15.   Amendments and Termination.

The Board, in its discretion and at any time, may modify, amend or terminate the
Plan. Neither the termination of the Plan, nor any modification or amendment
thereof, shall adversely affect any rights under an Option previously granted
under the Plan without the consent of the Optionee except as provided in the
Plan. Notwithstanding the foregoing, the Board may amend the Plan to the extent
necessary to cause Options granted under the Plan to meet the requirements of
the Act and the Code and regulations thereunder.

16.   Miscellaneous.

  16.1   Nothing in the Plan or any Option granted shall confer upon any person
any right to continue in the service of the Corporation or a Subsidiary.    
16.2   The grant of Options under the Plan, the issuance and delivery of shares
upon the exercise of Options, and any other matters relating thereto shall be
subject to all laws, rules and regulations as may from time to time be
applicable, including but not limited to, any and all rules and regulations of
any stock exchange or exchanges upon which the shares of the Corporation may be
listed and all applicable federal and state securities laws.     16.3   No
person shall acquire any rights as an Optionee under this Plan unless and until
a Stock Option Agreement in the form and containing the terms specified by the
Committee shall have been duly executed on behalf of the Corporation by such
officer or officers as the Committee shall designate for such purpose, delivered
to the Optionee named therein, and executed by the Optionee.     16.4   No
person shall have any rights as a shareholder with respect to any shares covered
by an Option granted pursuant to the Plan until the date of the issuance of a
share certificate to the Optionee for such shares.

17.   Governing Law.

All rights under this Plan shall be governed by and construed in accordance with
the laws of the state of Arizona. The Plan is intended to comply with all
applicable securities laws and to meet the requirements for Incentive Stock
Options and the “performance-based” exception to section 162(m) of the Code, as
well as the requirements of a stock option plan exempt from Section 409A of the
Code, and the Plan shall be construed and interpreted in a manner that reflects
such intent.

-7-



--------------------------------------------------------------------------------



 



18.   Execution.

The President of the Corporation has been authorized to execute this Plan and
has executed the Plan on the date indicated below.




ROCKFORD CORPORATION

____________________________________
President

____________________________________
Date



-8-